Title: To Thomas Jefferson from John Woodward, 7 March 1801
From: Woodward, John
To: Jefferson, Thomas



Sir,
Washington 7 March 1801

Permit me to state to Your Excellency that being desirous to obtain an employment under the Federal Government, I have thought the present a favorable and a pleasing opportunity to make application.
The Vice President, Sir, and the Honorable A. Galatin are acquainted with my Character. And the open testimonial addressed to General Muhlenberg I beg leave, as that Gentleman is absent from this place, to present for Your Excellency’s perusal.
Should I be judged competent, Sir, and not altogether unworthy of an office in the Customs or Revenue at New York, Philadelphia or Washington, it would make me very happy. But any other designation of public appointment, which the President of the United States should direct, in any part of the Union, would be thankfully accepted.
I have the Honor to be with all Respect, Your Excellency’s Most Obedient Servant,

John Woodward

